PROYOSTX, J.
The assessor having failed to extend upon his assessment roll the acreage tax levied by the board of commissioners of the Lafourche Basin levee district, the sheriff did so upon the roll filed in his office, and sought to enforce payment thereof by sale of plaintiff’s property, when plaintiff brought the present suit to enjoin the sale.
Manifestly the sheriff cannot complete or supplement an assessment roll in this manner. The function of making or supplementing the assessment appertains strictly to the assessor. The respective duties and powers of these officers are specifically prescribed by law, and nowhere is the sheriff empowered to supplement or correct the assessment roll. The judgment appealed from is set aside, and the injunction herein is perpetuated, at the cost of the defendant.